77V-/S-
                                  ELECTRONIC RECORD




COA #      05-14-00900-CR                         OFFENSE:        22.021


           Israel Jose Balderas v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    283rd Judicial District Court


DATE: 05/14/15                      Publish: NO   TC CASE #:      F-1333607-T




                          IN THE COURT OF CRIMINAL APPEALS


          Israel Jose Balderas v. The State of
STYLE:    Texas                                        CCA#:               77«/-/r
          PfiflSE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _     '//py/zoLT
           /,                                          SIGNED:                            PC:

JUDGE:          /j^f (Jfjjssth^                        PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                               ELECTRONIC RECORD